Case 9:17-cv-80495-KAM Document 788 Entered on FLSD Docket 05/24/2021 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                CASE NO. 17-CIV-80495-MARRA


  CONSUMER FINANCIAL PROTECTION BUREAU,

         Plaintiff,

  v.

  OCWEN FINANCIAL CORPORATION,
  OCWEN MORTGAGE SERVICING, INC.,
  OCWEN LOAN SERVICING, LLC and
  PHH MORTGAGE CORPORATION,

        Defendants.
  ____________________________/

       ORDER DENYING JOHN AND JOANNA BURKE’S RENEWED MOTION TO
               INTERVENE FOR LACK OF JURIDSICTION [DE 786]

         THIS CAUSE is before the Court on a pro se renewed motion to intervene filed May 19,

  2021 by Joanna Burke and John Burke [DE 786].

         By order entered April 21, 2021, this Court entered final judgment in favor of the Ocwen

  Defendants and closed this case [DE 777]. That ruling is now on appeal before the Eleventh

  Circuit Court of Appeals [DE 781, 784].

         The filing of a notice of appeal divests the district court of jurisdiction to decide matters

  related to the appeal. United States v. Tovar-Rico, 61 F.3d 1529, 1532 (11th Cir. 1995) (quoting

  Griggs v. Provident Consumer Discount Co., 459 U.S. 56, 58 (1982) (per curiam)). While certain

  exceptions to this rule are noted, United States v. Reed, 404 Fed. Appx 464, 465 (11th Cir.

  2010)(issues collateral to the appeal); United States v. Noblitt, 343 F. Appx. 544, 546 (11th Cir.

  2009) (motions under Rule 60(b); issues collateral to the appeal), they do not apply here.
Case 9:17-cv-80495-KAM Document 788 Entered on FLSD Docket 05/24/2021 Page 2 of 2




  Because the present motion does not fall within any of the recognized exceptions, the Court lacks

  jurisdiction to entertain the motion.

          It is accordingly ORDERED AND ADJUDGED:

          The renewed motion to intervene submitted by John and Joanna Burke [DE 786] is

  DENIED for lack of jurisdiction.

          DONE AND ORDERED in Chambers at West Palm Beach, Florida this 24th day of May,

  2021.




                                                             KENNETH A. MARRA
                                                             United States District Judge




  Copies to:

  All parties




                                                 2
